LEHAN, Judge.
Although the trial court orally stated that appellant had violated three conditions of his probation, the court’s written order of probation revocation did not specify which conditions had been violated. This cause is remanded to the trial court for correction of the written order to reflect the conditions of probation violated by appellant. See Brown v. State, 429 So.2d 821 (Fla. 2d DCA 1983). In all other respects, the order is affirmed.
AFFIRMED.
BOARDMAN, A.C.J., and SCHEB, J., concur.